DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Remarks
Double Patenting
Applicant’s arguments and amendments have been considered by the examiner and are found to be unpersuasive. Applicant asserts that the claimed invention has been amended to differentiate over previously allowed parent application 15/370,020 (US Patent Number 10,600,021).  The examiner respectfully disagrees.  The examiner submits that the amendments as submitted by Applicant on 12/02/2021 are insufficient to overcome the pending Double Patenting rejection.  The examiner submits that, although the pending claims have been amended, they have not been amended to the point where the scope falls outside that which is recited in the aforementioned patent. 
Claim 1 of US Patent No. 10,600,021 is provided below:
 1. A system comprising: one or more processing modules; and one or more non-transitory storage modules storing computing instructions configured to run on the one or more processing modules and perform acts of: receiving a plurality of website orders on a website of an online retailer for delivery of a plurality of products; determining at least one fleet delivery route for delivery of the plurality of products of the plurality of website orders to a plurality of locations using a vehicle fleet of the online retailer, wherein the at least one fleet delivery route comprises a plurality of nodes and each node of the plurality of nodes comprises a different location of the plurality of locations; performing a randomized node movement on the at least one fleet delivery route to optimize delivery of the plurality of products, wherein performing the randomized node movement comprises: selecting a source route from the at least one fleet delivery route using a random number generator; selecting a first node of the plurality of nodes from the source route as selected with the random number generator, the first node being associated with a first order of the plurality of website orders at a first location of the plurality of locations; selecting a destination route from the at least one fleet delivery route and one or more third-party delivery routes using the random number generator; evaluating a cost differential of removing the first node from the source route as selected and inserting the first node into a first third-party delivery route of the one or more third-party delivery routes if the random number generator selects the one or more third-party delivery routes as the destination route for the first node; and inserting the first node into the first third-party delivery route of the one or more third-party delivery routes if the cost differential of removing the first node from the source route and inserting the first node into the first third-party delivery route satisfies a predetermined cost differential level; and communicating the first order to a first third-party deliverer associated with the first third-party delivery route for delivery at the first location if the cost differential of removing the first node from the source route and inserting the first node into the first third-party delivery route satisfies the predetermined cost differential level.

Claim 1 of Application No. is provided below:
1. (Currently Amended) A system comprising: one or more processors; and one or more non-transitory storage devices storing computing instructions configured to run on the one or more processors and cause the processors to perform: receiving one or more orders for delivery of one or more items; determining at least one fleet delivery route for delivery of the one or more items of the one or more orders to one or more locations using a vehicle fleet; dynamically shuffling the at least one fleet delivery route, wherein dynamically shuffling the at least one fleet delivery route comprises: selecting a source route from the at least one fleet delivery route; selecting a first order of the one or more orders from the source route, wherein the first order is scheduled to be delivered to a first location of the one or more locations; evaluating a cost differential of removing the first order of the one or more orders from the source route, as selected; and inserting the first order into a first third-party other delivery route of one or more other delivery routes when the cost differential of (1) removing the first order from the source route and (2) inserting the first order into the first other delivery route satisfies a predetermined cost differential level; and communicating the first order to a first other deliverer associated with the first third-party other delivery route for delivery at the first location when the cost differential of (1) removing the first order from the source route and (2) inserting the first order into the first other delivery route satisfies the predetermined cost differential level.

The examiner submits that although the newly amended claim language is absent the terms “node” and “website orders” or “online retailers”, that the premise and the scope of the two inventions are the same.  Further, the examiner submits that the absence of the aforementioned terms has served to make the pending claims broader than those of the parent, enabling the recitation of the claims within the parent clearly obviate the language of the pending claims.  For at least the reasoning provided, the examiner submits that the pending claims are not patentably distinct from the parent, and the rejection of the pending claims in view of Double patenting is hereby maintained and made final.
Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a non-statutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of United States Patent No 10,600,021. Although the claims at issue are not identical, they are not patentably distinct from each other because both applications are directed to the system of processing products associated with symbols to be electro-optically read by image capture at a point of sale workstation.

	






	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The examiner has considered all references listed on the Notice of References Cited, PTO-892.
The examiner has considered all references cited on the Information Disclosure Statement submitted by Applicant, PTO-1449.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TALIA F CRAWLEY whose telephone number is (571)270-5397.  The examiner can normally be reached on Monday thru Thursday; 8:30 AM-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd A. Obeid can be reached on 571-270-3324.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TALIA F CRAWLEY/Primary Examiner, Art Unit 3687